DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-18 are cancelled. Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Alter (US 4,021,874).

Regarding claim 1, Simard discloses a jet powered personal watercraft (column 1, lines 18-24) having a hull and a deck as two main parts that are joined together by any known joining method (column 5, lines 66-67, column 6, lines 1-14) and can be manufacturing using known ways (column 5, lines 58-65). Simard additionally discloses that the deck has footrests (column 7, lines 1-14, figure 2, reference numeral 46), which is considered to meet the claim limitation of a foot tray. The hull and deck are joined together along a seam (column 6, lines 1-14, figure 1, reference numeral 16). The deck features an engine compartment (column 6, lines 15-24, figure 1, reference numeral 20), a small storage box (column 6, lines 25-45, figure 2, reference numeral 36), and storage bins (column 6, lines 15-24, figure 1, reference numerals 24 and 26). The engine is accessed through an engine access opening located in the deck (column 6, lines 25-45), which is considered to meet the claim limitation of an engine bay opening. Simard additionally discloses that the hull has strakes (column 7, lines 37-43, figure 3, reference numeral 66) forming concave portions between them, corresponding to convex mold portions. The hull and deck are joined together along a seam using adhesive (column 6, lines 1-14, figure 1, reference numeral 16). One of ordinary skill in the art would recognize that the adhesive is placed on a portion of the hull surface to form the seam. The portions of the hull surface on which the adhesive is placed are considered to meet the claim limitation of bond rail features having complementary shapes since the deck and hull are joined at the point. Simard does not explicitly disclose forming the deck and hull using a molding process.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the deck and hull of Simard with the method of producing a boat hull and deck of Alter. One would have been motivated to do so since Simard discloses that the hull and deck and can be manufactured using known methods and Alter teaches a method of forming a boat hull and deck using a vacuum forming method that shapes a thermoplastic sheet into a desired shape.

Regarding claim 5, the adhesive of Simard is considered to form a coupling. 

Regarding claims 7 and 9, modified Simard teaches all the claim limitations as set forth above. Simard additionally discloses that the bow of the watercraft features a hood connected to the deck using a hinge (column 7, lines 22-36), indicating that the hood is a separate plastic component from the deck. Modified Simard does not explicitly teach the hood made using a separate mold and molding process.


Regarding claims 8 and 10, modified Simard teaches all the claim limitations as set forth above. Simard additionally discloses that the personal watercraft has a hood (column 7, lines 22-36) and a ride plate located below the jet propulsion system of the watercraft (column 8, lines 30-37), which is considered to meet the claim limitation of a pump plate covering. Modified Simard does not explicitly teach making the hood and ride plate in a fourth mold
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the hood using a separate mold. One would have been motivated to do so since Simard discloses that the hood is separate component of the watercraft that can be made using known methods.

Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Wilson (US 5,271,352) and Fournillier (US 3,191,200).

Regarding claim 1, Simard discloses a jet powered personal watercraft (column 1, lines 18-24) having a hull and a deck as two main parts that are joined together by any known joining method (column 5, lines 66-67, column 6, lines 1-14) and can be manufacturing using known ways (column 5, lines 58-65). Simard additionally discloses that the deck has footrests (column 7, lines 1-14, figure 2, reference numeral 46), which is considered to meet the claim limitation of a foot tray. The hull and deck are joined together along a seam (column 6, lines 1-14, figure 1, reference numeral 16). The deck 
Regarding (a), Fournillier teaches a manner of construction of a lightweight decked boat (column 1, lines 17-27). The hull and the deck are molded using separate molds (column 2, lines 14-16) in a vacuum molding process (column 2, lines 48-66).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the watercraft of Simard with the molding of Fournillier. One would have been motivated to do so since Simard discloses a personal watercraft for recreational use and Fournillier teaches a method for making a lightweight boat for use in sport.
Regarding (b), Wilson teaches a method of boat hull construction (abstract) in which a sheet of thermoplastic material (figure 3, reference numeral 55) is clamped to a frame (figure 3, reference numeral 56) having a boat hull former (figure 3, reference numeral 51) and heated using infrared radiation (column 2, lines 41-67). Air is then extracted from the space between the space between the sheet and the former to make the sheet material conform to the shape of the former through a vacuum 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the forming of modified Simard with the thermoplastic material of Wilson. One would have been motivated to do so since Wilson teaches a method of forming a boat hull with minimal unequal stretching.

Regarding claim 5, the adhesive of Simard is considered to form a coupling. 

Regarding claims 7 and 9, modified Simard teaches all the claim limitations as set forth above. Simard additionally discloses that the bow of the watercraft features a hood connected to the deck using a hinge (column 7, lines 22-36), indicating that the hood is a separate plastic component from the deck. Modified Simard does not explicitly teach the hood made using a separate mold and molding process.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the hood using a separate mold. One would have been motivated to do so since Simard discloses that the hood is separate component of the watercraft that can be made using known methods.

Regarding claims 8 and 10, modified Simard teaches all the claim limitations as set forth above. Simard additionally discloses that the personal watercraft has a hood (column 7, lines 22-36) and a ride plate located below the jet propulsion system of the watercraft (column 8, lines 30-37), which is 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the hood using a separate mold. One would have been motivated to do so since Simard discloses that the hood is separate component of the watercraft that can be made using known methods.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Alter (US 4,021,874) as applied to claim 1 above, and further in view of Hattori (US 5,390,621).

Regarding claim 2, modified Simard teaches all the claim limitations as set forth above. Simard discloses that the deck has footrests (column 7, lines 1-14, figure 2, reference numeral 46), gunwales (column 6, lines 54-67, figure 4, reference numeral 42) and an engine access opening defined in the top portion of a seat pedestal (column 6, lines 25-45, figure 1, reference numeral 40). Modified Simard does not explicitly discloses a bulkhead feature.
Hattori teaches a small personal watercraft (abstract) having a bulkhead integrally formed with the deck (column 5, lines 51-58) that forms the rear wall of the engine compartment (column 5, lines 59-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the engine compartment of modified Simard with the bulkhead of Hattori. One would have been motivated to do so since Hattori teaches a bulkhead that forms a wall of a personal watercraft engine compartment.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Wilson (US 5,271,352) and Fournillier (US 3,191,200) as applied to claim 1 above, and further in view of Hattori (US 5,390,621).

Regarding claim 2, modified Simard teaches all the claim limitations as set forth above. Simard discloses that the deck has footrests (column 7, lines 1-14, figure 2, reference numeral 46), gunwales (column 6, lines 54-67, figure 4, reference numeral 42) and an engine access opening defined in the top portion of a seat pedestal (column 6, lines 25-45, figure 1, reference numeral 40). Modified Simard does not explicitly discloses a bulkhead feature.
Hattori teaches a small personal watercraft (abstract) having a bulkhead integrally formed with the deck (column 5, lines 51-58) that forms the rear wall of the engine compartment (column 5, lines 59-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the engine compartment of modified Simard with the bulkhead of Hattori. One would have been motivated to do so since Hattori teaches a bulkhead that forms a wall of a personal watercraft engine compartment.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Alter (US 4,021,874) as applied to claim 1 above, and further in view of Snow (US 3,552,349).

Regarding claim 3, modified Simard teaches all the claim limitations as set forth above. Simard additionally discloses that the hull has a jet propulsion system or pump (column 8, lines 14-29, figure 5, reference numeral 84) that is located in a tunnel formation within the hull (column 8, lines 30-36, figure 
Snow teaches a watercraft having an elongated flat planing surface, which is considered to meet the claim limitation of a mid-rocker feature, formed along its keel (column 1, lines 39-52) that render the craft capable of skimming over the surface of the water and makes the watercraft extremely maneuverable (column 5, lines 24-45).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hull of modified Simard with the flat planing surface of Snow. One would have been motivated to do so since Snow teaches a flat planing surface that allows a watercraft to skim on the water surface and be extremely maneuverable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Wilson (US 5,271,352) and Fournillier (US 3,191,200) as applied to claim 1 above, and further in view of Snow (US 3,552,349).

Regarding claim 3, modified Simard teaches all the claim limitations as set forth above. Simard additionally discloses that the hull has a jet propulsion system or pump (column 8, lines 14-29, figure 5, reference numeral 84) that is located in a tunnel formation within the hull (column 8, lines 30-36, figure 5, reference numeral 94), which is considered to meet the claim limitation of a pump cavity. Modified Simard does not explicitly teach a mid-rocker feature.
Snow teaches a watercraft having an elongated flat planing surface, which is considered to meet the claim limitation of a mid-rocker feature, formed along its keel (column 1, lines 39-52) that render the craft capable of skimming over the surface of the water and makes the watercraft extremely maneuverable (column 5, lines 24-45).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Alter (US 4,021,874) as applied to claim 1 above, and further in view of Oakey (US 6,733,714).

Regarding claim 4, modified Simard teaches all the claim limitations as set forth above. Wilson additionally teaches that part of the sheet material is unsupported since it is draped beyond the former (column 3, lines 11-38) and that some portions of the sheet are not included in the final boat (figure 2). Modified Simard does not explicitly teach trimming the unsupported material.
Oakey teaches a method for forming a sheet of polymeric material with a trimming mechanism that trims the perimeter of the sheet to a desired form (abstract) by removing excess material (column 4, lines 58-67, column 5, lines 1-13).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plastic sheet molding of modified Simard with the trimming of Oakey. One would have been motivated to do so since Wilson teaches that not all portions of the sheet are formed into the boat and Oakey teaches trimming sheets to a desired form by trimming excess material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Wilson (US 5,271,352) and Fournillier (US 3,191,200) as applied to claim 1 above, and further in view of Oakey (US 6,733,714).

Regarding claim 4, modified Simard teaches all the claim limitations as set forth above. Wilson additionally teaches that part of the sheet material is unsupported since it is draped beyond the former (column 3, lines 11-38) and that some portions of the sheet are not included in the final boat (figure 2). Modified Simard does not explicitly teach trimming the unsupported material.
Oakey teaches a method for forming a sheet of polymeric material with a trimming mechanism that trims the perimeter of the sheet to a desired form (abstract) by removing excess material (column 4, lines 58-67, column 5, lines 1-13).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plastic sheet molding of modified Simard with the trimming of Oakey. One would have been motivated to do so since Wilson teaches that not all portions of the sheet are formed into the boat and Oakey teaches trimming sheets to a desired form by trimming excess material.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Alter (US 4,021,874) as applied to claim 1 above, and further in view of Belland (already of record).

Regarding claim 6, modified Simard teaches all the claim limitations as set forth above. Alter does not explicitly disclose the thermoplastic material not emitting volatile organic compounds (VOC).

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thermoplastic material of Alter with the polymer of Belland. One would have been motivated to do so since Belland teaches a polymer that simplifies handling in production since it is VOC free.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simard (US 6,675,730) in view of Wilson (US 5,271,352) and Fournillier (US 3,191,200) as applied to claim 1 above, and further in view of Belland (already of record).

Regarding claim 6, modified Simard teaches all the claim limitations as set forth above. Alter does not explicitly disclose the thermoplastic material not emitting volatile organic compounds (VOC).
Belland teaches a polymer for thermoforming (title) that simplifies handling in production processes since it is VOC free (page 1, Thermoplasts) and has VOC free processing (page 1, upper right corner).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thermoplastic material of Alter with the polymer of Belland. One would have been motivated to do so since Belland teaches a polymer that simplifies handling in production since it is VOC free.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Bowen and Leary teach away from the claimed invention due to Bowen’s teaching of a thermosetting and not thermoplastic material.

Regarding claims 2-10, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747